Citation Nr: 1626744	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared at a September 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was previously before the Board in June 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was completed but the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2014 Board decision also remanded the issue of entitlement to service connection for a lung condition, which was granted by an October 2014 rating decision and is therefore no longer on appeal before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the June 2014 Board remand the Veteran received an August 2014 VA examination.  The examiner stated the Veteran did not currently have a "definitive diagnosable heart condition."  The examiner reviewed the Veteran's claims file, performed a physical examination, and concluded that it was less likely than not that the Veteran had a heart disability which was etiologically related to his active service.  The examiner's provided rationale was the Veteran had no diagnosed chronic heart condition in his VA chronic problems list, nor was he on any active cardiac medication, and no diagnosed cardiac condition was otherwise noted in his claims file. 

The Board finds the August 2014 VA opinion inadequate as evidence of a possible chronic heart disability has been obtained, which contradicts the examiner's opinion that no cardiac disability was noted in the Veteran's claims file.  Additionally, the Board notes these treatment records have also not been reviewed by the RO as they had been added to the claims file after the issuance of the October 2014 supplemental statement of the case.     

A May 2014 private treatment record revealed the Veteran's "[electrocardiogram (EKG)] shows bradycardia with [premature ventricular contractions (PVCs)] and first-degree black, which were not present on his EKG on May 2l, 2014."  The private treatment provider's noted impression was that the Veteran presented with bradycardia.  Additionally, a September 2015 VA treatment record noted a diagnosis of "controlled hypertension."

Therefore, the appeal must be remanded for an addendum VA opinion which addresses the May 2014 private treatment record and September 2015 VA treatment record noting bradycardia and hypertension respectively.  

Additionally, the Veteran appears to be receiving ongoing VA treatment for hypertension since his diagnosis in September 2015.  However, the claims file only contains VA treatment records up to January 2016.  Therefore, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include, records dated after January 2016.  

2.  After the completion of the above contact the VA examiner who examined the Veteran in August 2014 in connection with his claim for service connection for a heart disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:

(a)  Specify any currently diagnosed heart disabilities.  The examiner should consider the May 2014 private treatment record noting bradycardia, and September 2015 VA treatment record noting a diagnosis of controlled hypertension. 

(b)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed heart disability is related to the Veteran's active service?    

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the August 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The RO should then re-adjudicate the claim on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




